IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                       )      No. 82533-0-I
                                           )
                     Respondent,           )
                                           )
       v.                                  )
                                           )
CLIFF ALAN JONES,                          )      UNPUBLISHED OPINION
                                           )
                     Appellant.            )
                                           )

       VERELLEN, J. — When a defendant appeals a modified sentence entered

after a successful appeal, he is generally not entitled to raise new issues he could

have raised in his initial appeal. Cliff Jones’s sentence was modified following a

successful appeal, and he now raises multiple new alleged errors from his trial.

Because Jones failed to raise these issues in his first appeal, his challenges are

untimely.

       Jones also contends the denial of a motion to continue resentencing

harmed his right to present a defense. Because Jones alleges prejudice only from

a pretrial decision he did not challenge in his first appeal, he fails to show the court

abused its discretion by denying the motion.

       Therefore, we affirm.
No. 82533-0-I/2



                                        FACTS

       On March 8, 2017, Cliff Jones entered a global plea agreement, pleading

guilty to three counts of second degree child molestation and one count of second

degree child assault.1 He was sentenced that April and appealed.

       Jones argued, among other issues, that a community custody condition

interfered with his fundamental right to parent by prohibiting him from having any

contact with minors, that his guilty plea was not entered into knowingly and should

be withdrawn, and that several legal financial obligations (LFOs) were improperly

imposed.2 In February 2019, this court affirmed Jones’s convictions.3 We

remanded for reconsideration of the community custody condition prohibiting

Jones from having any contact with his biological children and “for the superior

court to strike the DNA fee, criminal filing fee, and interest on nonrestitution

LFOs.”4 The mandate for this appeal issued March 29, 2019.5

       Jones was resentenced on June 14, 2019. At the outset of the hearing,

Jones’s counsel requested a continuance for time to complete a memorandum

focused on the community custody condition. The court denied the motion.

Relevant here, the court modified the community custody condition to let Jones


       1State v. Jones, No. 50398-1-II, slip op. at 3 (Wash. Ct. App. Feb. 26,
2019) (unpublished), http://www.courts.wa.gov/opinions/pdf/D2%2050398-1-
II%20Unpublished%20Opinion.pdf.
       2   Id. at 1.
       3   Id.
       4   Id.
       5   Clerk’s Papers (CP) at 56.



                                           2
No. 82533-0-I/3



have supervised contact with his biological children and ordered the “$100.00 DNA

and $200.00 Criminal Filing Fee . . . be stricken as well as all interest on non-

restitution legal financial obligations.”6

       Jones appeals.

                                       ANALYSIS

I. Legal Financial Obligations

       Jones argues the court erred by not striking several additional LFOs from

his original sentence, specifically, the costs of community custody and any costs

related to a collection action for LFOs, and by not including a provision in his

judgment and sentence prohibiting the use of any potential income from Social

Security to pay off LFO debt. The State contends these issues are not properly

raised and, pursuant to RAP 2.5, should not be considered.7




       6 CP at 84-85. The court also modified a community custody condition
prohibiting all contact with any minors to restrict Jones from having contact with
any minors except for his biological children when supervised by the Department
of Corrections.
       7The State also argues RAP 5.3(a) deprives this court of jurisdiction to
consider the appeal because Smith “only seeks review of an order which has not
been designated in the notice of appeal.” Resp’t’s Br. at 6. The State is mistaken.
Jones properly designated the order modifying his sentence for review, and
RCW 2.06.030 provides this court jurisdiction over an appeal from a nondeath-
penalty criminal case in superior court. But a party’s failure to, for example,
properly designate a reviewable decision or raise an issue can affect the scope of
an appeal. Clark County v. W. Wash. Growth Mgmt. Hearings Review Bd., 177
Wn.2d 136, 144-45, 298 P.3d 704 (2013).



                                             3
No. 82533-0-I/4



       “The general rule is that a defendant is prohibited from raising issues on a

second appeal that were or could have been raised on the first appeal.”8 Even if

the issue is “critical,” appellate courts “do not permit a party to ignore an issue on

the first appeal only to raise the issue on remand.”9 “[F]inality and reviewability are

intrinsically bound. . . . Once an appellate decision is final, review as a matter of

right is exhausted.’”10

       RAP 2.5 contains exceptions to this rule. The relevant subsection here is

RAP 2.5(c)(1), which states an appellate court “may at the instance of a party

review and determine the propriety of a decision of the trial court even though a

similar decision was not disputed in an earlier review of the same case.” But

“‘[t]his rule does not revive automatically every issue or decision which was not

raised in an earlier appeal.’”11 The exception in RAP 2.5(c)(1) applies “only if the

trial court, on remand and in the exercise of its own independent judgment,

considered and ruled again on that issue.”12




       8 State v. Mandanas, 163 Wn. App. 712, 716, 262 P.3d 522 (2011) (citing
State v. Suave, 100 Wn.2d 84, 87, 666 P.2d 894 (1983); State v. Jacobsen, 78
Wn.2d 491, 493, 477 P.2d 1 (1970)).
       9
       State v. Fort, 190 Wn. App. 202, 228, 360 P.3d 820 (2015) (citing State v.
Ramos, 163 Wn.2d 654, 663, 184 P.3d 1256 (2008)).
       10State v. Kilgore, 167 Wn.2d 28, 36-38, 216 P.3d 393 (2009) (quoting
State v. Hanson, 151 Wn.2d 783, 790, 91 P.3d 888 (2004)).
       11State v. Gregory, 192 Wn.2d 1, 31, 427 P.3d 621 (2018) (quoting State v.
Barberio, 121 Wn.2d 48, 50, 846 P.2d 519 (1993)).
       12   Id. (citing Barberio, 121 Wn.2d at 50).



                                            4
No. 82533-0-I/5



      Here, this court’s 2019 opinion remanded with specific instructions to strike

three particular LFOs, and the mandate issued that March.13 On remand, the trial

court struck only those three LFOs.14 The parties agreed which LFOs would be

stricken and did not discuss any others.15 Jones did not challenge the LFOs he

does now, and he did not raise the Social Security benefits issue. Jones agrees

that during the resentencing hearing “[t]he parties never discussed the costs of

community custody or the costs of collection.”16 The trial court did not consider the

issues to which Jones now assigns error. Therefore, RAP 2.5(c)(1) does not apply.

Because the alleged errors with LFOs and with Social Security income are no

longer reviewable on direct appeal,17 we decline to consider them.

II. Statement of Additional Grounds

      Jones appears to argue the resentencing court’s denial of a continuance

prejudiced his right to present a defense.18 A trial court has considerable




      13   Jones, slip op. at 1, 23.
      14   See Report of Proceedings (June 14, 2019) at 22.
      15 See id. (court noting, with defense counsel’s agreement, that the LFOs
were “stipulated to”).
      16   Appellant’s Br. at 7.
      17 See Hanson, 151 Wn.2d at 790 (“Once an appellate decision is final,
review as a matter of right is exhausted.”); cf. State v. Brown, 193 Wn.2d 280, 287,
440 P.3d 962 (2019) (“[W]hen a trial court does not exercise its discretion on
remanded issues, those issues become final for purposes of reviewability.”), cert.
denied, 140 S. Ct. 546, 205 L. Ed. 2d 341 (2019).
      18   Statement of Add’t’l Grounds (SAG) at 1, 8.



                                          5
No. 82533-0-I/6



discretion whether to grant or deny a motion to continue.19 To prove the court

abused its discretion, the appellant must demonstrate prejudice from the denial. 20

       Jones argues he was prejudiced because the State’s resentencing

memorandum relied upon information that was not suppressed following a CrR 3.6

hearing held before he pleaded guilty.21 But, in his first appeal, Jones did not

assign error to the suppression decision.22 After the mandate issued in March

2019, this unchallenged decision became final and unreviewable on direct

appeal.23 Because the only prejudice alleged is from an unreviewable final

decision, granting the continuance could not have changed the outcome of

resentencing. Jones fails to show the resentencing court abused its discretion.24

       Jones contends he should be allowed to withdraw his 2017 guilty plea

because it was not entered into knowingly or intelligently because he was not

informed his right to parent his children could be affected by pleading guilty. 25



       19 State v. Deskins, 180 Wn.2d 68, 82, 322 P.3d 780 (2014) (citing State v.
Eller, 84 Wn.2d 90, 95, 524 P.2d 242 (1974)).
       20
        State v. Davis, 3 Wn. App. 2d 763, 786, 418 P.3d 199 (2018) (citing Eller,
84 Wn.2d at 95).
       21   SAG at 8-9.
       22   See Jones, slip op. at 1 (listing Jones’s alleged errors).
       23
        See Kilgore, 167 Wn.2d at 36-38 (final appellate decisions become
unreviewable on direct appeal) (quoting Hanson, 151 Wn.2d at 790).
       24 For similar reasons, we decline to review Jones’s allegation that the
prosecuting attorney committed misconduct when submitting his resentencing
memorandum using the materials Jones wanted suppressed at the CrR 3.6
hearing. SAG at 2. Because the material was not suppressed and Jones failed to
raise a timely challenge to that decision, the prosecutor was free to rely on it.
       25   SAG at 1, 3.



                                             6
No. 82533-0-I/7



       This argument is untimely. In his first appeal, Jones alleged he should be

allowed to withdraw his plea because he was misinformed.26 He also successfully

argued the community custody conditions infringed on his right to parent.27 Jones

does not attempt to explain why the argument he makes in this second appeal was

not available before nor why an exception applies to the usual rules on finality.

Because Jones could have raised this issue in his first appeal and did not, he

cannot raise it now.28 We decline to review it.

       Therefore, we affirm.




WE CONCUR:




       26   Jones, slip op. at 13.
       27   Id. at 7.
       28 Fort, 190 Wn. App. at 228 (citing Ramos, 163 Wn.2d 663). A defendant
can file a personal restraint petition if he wants to attempt a collateral attack on
issues we decline to review. Id. at 234 (citing Suave, 100 Wn.2d at 87).



                                          7